Citation Nr: 0113771	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  99-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

When this matter was previously before the Board in December 
1999, it was remanded to the RO for further development, to 
include verification of the veteran's claimed inservice 
stressors and affording the veteran a new VA examination, 
which have been accomplished.  The case is now before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran has been diagnosed with PTSD, which has been 
linked by examiners to the veteran's claimed inservice 
stressors.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran's claims file contains credible supporting 
evidence which confirms that veteran's claimed inservice 
stressors occurred.




CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2000); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes a 
recent VA examination report, which the Board finds to be 
adequate for rating purposes, as well as several medical 
statements relating the veteran's current PTSD to his claimed 
inservice stressors, thus indicating that an opinion by a VA 
physician regarding the etiology of the claimed PTSD is not 
required.  No additional pertinent evidence has been 
identified by the veteran, and the Board therefore finds that 
the record as it stands is complete and adequate for 
appellate review.  Further, the veteran and his 
representative have been adequately notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for PTSD.  The Board 
concludes that the discussions in the rating decision, 
statement of the case, supplemental statement of the case and 
letters have informed the veteran and his representative of 
the information and evidence necessary to warrant entitlement 
to the benefit sought, and there has therefore been 
compliance with VA's notification requirement.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Under the circumstances of this case, 
a remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2000); a link, 
established by medical evidence, between current symptoms and 
an inservice stressor; and credible supporting evidence that 
the claimed inservice stressor actually occurred.  

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  38 C.F.R. § 
3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain service records or other credible sources 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  His service 
separation examination report, dated in December 1969, did 
not note the presence of any psychiatric disorders, and the 
veteran was deemed to be psychiatrically "normal."

The veteran's post-service records include the report of a VA 
psychiatric examination conducted in January 1998.  At that 
time, the veteran stated that he had worked in supplies in 
Vietnam, and was stationed in the areas of Red Beach and 
Monkey Mountain.  He reported that approximately 5 to 6 
months after arrival in Vietnam, while in the Red Beach area, 
his division was hit by rockets, mortars, and ground attacks.  
He stated that he saw many people get killed, including a 
friend nicknamed "[redacted]."  He also reported having seen 
some Vietnamese getting injured and getting shot in their 
faces and bodies.  He reported that he was terrified much of 
the time he was in Vietnam.  Following a mental status 
examination, the examiner rendered Axis I diagnoses of PTSD, 
mild, and dysthymic disorder.  The examiner then concluded 
that "[b]ased on his C-file and his current symptoms, I 
believe that the veteran's symptoms meet the criteria for 
posttraumatic stress disorder."

In September 1999, the RO received a statement from Harold G. 
Barse, a Readjustment Counseling Therapist at the Oklahoma 
City Vet Center.  In this statement, Mr. Barse indicated that 
the veteran had begun participating in the PTSD Group the 
previous spring, and that his participation in this group 
"clearly indicated he continues to suffer PTSD symptoms at 
some level and should be rated for this disability."  He 
indicated his support for the veteran's efforts to have his 
condition service connected.

In December 1999, the Board remanded the veteran's claim to 
the RO for further development.  Specifically, the RO was 
instructed to review the file and prepare a summary of the 
veteran's claimed inservice stressors.  The RO was asked to 
then send this summary along with copies of the veteran's DD 
214, DD 215 and DA 20, and any other associated service 
documents, to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) in an attempt to verify 
these stressors.  Once a response was received from the 
USASCRUR, the RO was instructed to prepare a report detailing 
the nature of any inservice stressful event which had been 
verified either by USASCRUR or other credible evidence.  The 
veteran was then to be scheduled for a VA psychiatric 
examination to determine the nature and extent of any 
psychiatric disorders suffered by the veteran.  If a 
diagnosis of PTSD was rendered, the examiner was requested to 
comment on the link between any current PTSD symptomatology 
and one or more of the stressors which had been verified 
(i.e., found to be established) by the RO.

In response, the veteran again underwent a VA psychiatric 
examination in April 2000.  At that time, the examiner noted 
that he had reviewed the veteran's claims file, with special 
notice of the January 1998 VA examination report, an undated 
stressor letter from the veteran, the September 1999 
statement by Harold Barse at the Vet Center, and a review of 
the Board's December 1999 remand.  The examiner referred the 
reader to the veteran's stressor statement and the VA 
examination report dated in January 1998 for a complete 
listing of the veteran's claimed inservice stressors.  
Following a mental status examination, the examiner rendered 
Axis I diagnoses of PTSD, moderately severe, and major 
depression.  This examiner then concluded by stating that 
"several stressors are mentioned in the stressor letter.  
Exposure to those stressors support a diagnosis of post-
traumatic stress disorder.  Specific names are mentioned that 
verified the stressors.  It is at least as likely as not that 
the veteran's diagnosis of post-traumatic stress disorder is 
related to the verified stressors."  The examiner then 
restated his conclusion that "[b]ased upon all of the above 
data, it seems to be clear and unmistakable that the veteran 
was exposed to several verified stressors that constitute a 
diagnosis of post-traumatic stress disorder, moderately 
severe."

A review of this evidence reveals at least three current 
diagnoses of PTSD by various VA and private examiners.  
Furthermore, some of these diagnoses have been linked by the 
examiners to the veteran's claimed inservice stressors.  
Thus, the Board's analysis must turn to the remaining issue 
of whether the record contains credible supporting evidence 
that the veteran's claimed inservice stressors themselves 
actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is combat-related, the veteran's lay 
testimony may be sufficient to establish the occurrence of 
such stressor, provided such testimony is credible and 
consistent with the circumstances, conditions, and hardships 
of service.  However, where the veteran did not engage in 
combat or the claimed stressor is non combat-related, the 
record must contain information which corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau, supra.

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's DD Form 214, Armed Forces 
of the United States Report of Transfer or Discharge, does 
not reflect that the veteran received any decorations or 
medals which indicate involvement in combat.  As noted in the 
Board's December 1999 remand, the veteran's service records 
show he served in Vietnam, and that he received the Republic 
of Vietnam Meritorious Unit Citations (Gallantry Cross 
Color).  In this regard, the Board notes that the Republic of 
Vietnam authorized the award of unit awards to American 
units, such as the Republic of Vietnam Gallantry Cross 
Citation which makes specific reference to combat.  However, 
unit citations/awards are, as the name implies, given for 
unit actions and not for individuals.  Hence, the fact that 
an individual was in a unit which received an award based on 
combat is not necessarily evidence that the veteran engaged 
in combat (although such awards may be utilized in 
determining as part of the overall record whether or not the 
individual was in combat).  Furthermore, his military 
occupational specialty (MOS) while stationed overseas was 
listed as "supply administration man," which is not a 
specialty which is, on its face, indicative of a combat role.  
Accordingly, in view of the lack of any official evidence 
that the veteran participated in combat with the enemy, the 
Board finds that he did not "engage in combat," and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) does not 
apply.  Therefore, as the veteran has not been shown to have 
engaged in combat with the enemy, any alleged inservice 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.

The veteran has set forth his claimed stressors in several 
handwritten statements, at the time of VA examinations, and 
during the course of a hearing before an RO hearing officer 
in January 1999, a hearing held via videoconference before a 
Member of the Board in October 1999, and a hearing held via 
videoconference before the undersigned Board Member in 
February 2001.  His claimed stressors consist primarily of 
the following events:

1.  The veteran reported being hit by mortars, rockets, and a 
ground attack on December 9, 1968, the first night in 
Vietnam.

2.  The veteran reported that several months into his tour of 
duty in Vietnam, some time in February 1969, he was in the 
transportation compound in the Camp Books area of Red Beach, 
Da Nang, when his division (Supply Company, Supply Battalion, 
1st Force Service Regiment, Force Logistic Command) again 
came under attack from mortars, rockets, and ground attack.  
During this incident, a friend nicknamed "[redacted]" was 
killed.

3.  The veteran reported that he saw some Vietnamese getting 
injured and getting shot in their faces and bodies.

In response to the Board's December 1999 remand, the RO 
prepared a stressor statement containing the general 
information presented above, and forwarded this statement and 
pertinent service documents to the U.S. Marine Corps 
Historical Center for verification.  In a response dated in 
January 2000, this organization provided copies of command 
chronologies for the veteran's company from December 1968 to 
September 1969.  These documents did not provide any evidence 
concerning the veteran's involvement in combat.

The veteran's service personnel file contains a section 
reserved for "combat history - expeditions," which 
indicates that the veteran participated in Operation Da Nang 
with the 1st Force Service Regiment/Force Logistic Command 
from December 9, 1968 to November 29, 1969. 

At the time of the veteran's videoconference hearing before 
the undersigned Board Member in February 2001, the veteran 
submitted a large bound volume of evidence relating to his 
claim, including lay evidence, medical evidence, statements 
from fellow soldiers and family members, magazine articles, 
newspaper articles, and maps.  While some of this evidence is 
duplicative of evidence already of record, some of this 
evidence is new, and has not yet been considered by the RO.  
However, since the veteran also submitted a statement 
explicitly waiving his procedural right to initial RO 
consideration of this evidence, Board consideration of this 
evidence at this time is proper.  See 38 C.F.R. § 20.1304 
(2000).

Of note in this binder is an article from the History and 
Museums Division of the U.S. Marine Corps Headquarters in 
Washington, D.C., entitled "U.S. Marines in Vietnam, High 
Mobility and Standdown, 1969."  This article discusses the 
destruction of Base Area 112 in Da Nang in February 1969.  An 
excerpt from this article indicates that on an unspecified 
date, "[t]he largest rocket mission of the day - fifty 122 
mm rockets - targeted the Da Nang Force Logistics Command and 
Naval Support Activity installations."  The Board notes that 
the veteran's battalion was part of the Force Logistic 
Command.  This excerpt also notes that "rocket and mortar 
teams attacked allied command and logistic facilities within 
the vital area."  Included in this excerpt is a map entitled 
"Enemy Ground and Rocket Attacks Against Da Nang, February 
1969."  This map indicates that Red Beach in Da Nang was one 
of the areas attacked during that month. 

This binder also contains excerpts from two newspaper 
articles, which the veteran states were sent to him by his 
father while the veteran was in Vietnam.  The first of these 
is dated November 20th, but does not indicate a year.  
However, a notation, apparently by the veteran, indicates 
that this article referred to an incident in 1969.  This 
article indicates that one American was known killed and 
another wounded in an attack against the U.S. Marine 
logistics center at Red Beach, 10 miles north of Da Nang.  A 
second undated article indicates that Navy boats at Da Nang 
were attacked, and that the nearby Marine logistics compound 
had been hit by 20 rounds of 140 mm rocket fire.

This binder also contains several statements from fellow 
servicemembers who attested to the fact that they were 
stationed with the veteran at Red Beach in Da Nang, and that 
they came under frequent mortar and rocket attacks.  Of note 
is a statement from [redacted] who served with the 
veteran at Supply Company, Supply Battalion, Red Beach.  He 
indicated that Camp Books at Red Beach was the main logistics 
center for all U.S. Marine Corps troops, and, consequently, 
the camp was a constant target for the enemy.  These attacks 
consisted of 122 mm and 140 mm rockets, mortars, and ground 
attacks.  He specifically recalled a particular rocket attack 
which occurred in February 1969, at which time they were hit 
with 140 mm rockets.  One of these rockets landed very close 
to the crew.

Another statement from [redacted] indicates that he could 
not give exact dates, but that they "were hit pretty good on 
a regular basis" from November 1968 to February 1969.

A third statement from [redacted] notes that he and the 
veteran were both stationed in the same battalion at Camp 
Books, Red Beach, 1st FLC/1st FSR, Supply Battalion in 1968 
and 1969.  He indicated that the battalion was mortared 
several times per month.  He noted one particular incident in 
which an ammunition dump caught fire and exploded, causing 
buildings at Freedom Hill, Red Beach and surrounding bases to 
be destroyed by the concussions.

A fourth statement by [redacted] indicates that he was 
forming a Force Logistics Command Vietnam "e-group" to 
allow members to exchange information, share experiences, 
find lost buddies, etc.  He stated that "we were the supply 
line, the recorders of all information during this time.  We 
were in the rear area, right, we took rockets and mortor 
[sic] fire.  Most of the time in our sleep after endless 
hours of work."

The Board finds that while this evidence does not 
conclusively prove the veteran's contentions regarding his 
stressors, they are at the very least strongly supportive of, 
and consistent with, his claims of coming under mortar, 
rocket, and ground attacks while stationed at Camp Books at 
Red Beach, Da Nang, particularly the incident reported in 
February 1969.  These statements and articles, when viewed in 
light of the fact that the veteran's battalion participated 
in a combat operation (Operation Da Nang), and the fact that 
his unit received a Meritorious Unit Citation with Gallantry 
Cross, which suggest that his unit served in combat, provide 
sufficient credible supporting evidence to conclude that the 
veteran's claimed stressors did indeed occur. 

As noted above, examiners have related the veteran's 
diagnosis of PTSD to these claimed inservice stressors.  
Therefore, the Board finds that service connection for PTSD 
is warranted in this case.







ORDER

Service connection for PTSD is granted.






			
	WARREN W. RICE, JR.	S. L. KENNEDY
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
Appeals



 

